ACCEPTED
                                                                                         02-17-00396-CV
                                                                             SECOND COURT OF APPEALS
                                                                                   FORT WORTH, TEXAS
                                                                                     12/20/2017 12:02 PM
                                                                                          DEBRA SPISAK
                                                                                                  CLERK

                                   No. 02-17-00396-CV

                                                                     FILED IN
                                                              2nd COURT OF APPEALS
                                   In The                      FORT WORTH, TEXAS
                     SECOND DISTRICT COURT OF           APPEALS
                                                             12/20/2017 12:02:41 PM
                              Fort Worth, Texas                    DEBRA SPISAK
                                                                      Clerk



          ALPINE INDUSTRIES, INC. and LANE THOMAS SHINOGLE,
                                                Appellants,
                                                v.

               BENJAMIN WHITLOCK and BRIANNA WHITLOCK,
                                              Appellees.


                       On Review from Cause No. 141-290670-17
               In the 141st Judicial District Court, Tarrant County, Texas
                       Honorable John P. Chupp, Presiding Judge


                     APPELLANTS’ UNOPPOSED MOTION
                   FOR EXTENSION OF TIME TO FILE BRIEF


      Appellants Alpine Industries, Inc. and Lane Thomas Shinogle file this

Unopposed Motion for Extension of Time to File Brief and would respectfully show:

      The Clerk’s Record and Reporter’s Record were filed in this accelerated

interlocutory appeal on December 12, 1017, and December 15, 2017, respectively.

Thus, the current deadline to file Appellants’ Brief is January 4, 2018. Appellants

request a fourteen-day extension of time to file their brief, which would make the brief

due on January 18, 2018. See Tex. R. App. 38.6(d). This is Appellants’ first request

for an extension of time to file their brief.
      This short extension of time is necessary because of the work and travel

schedule for lead appellate counsel Wade Crosnoe, which will prevent him from

preparing the brief by the current deadline. Because of the upcoming holidays, there

are only twelve business days within which to complete Appellants’ Brief. During that

time, Mr. Crosnoe will be in Dallas on December 21-22, 2017, for a law firm meeting

and other firm business. And he will be out of the office visiting family from

December 23-26, 2017. Mr. Crosnoe has also been involved in drafting an Answer,

which is due today, in a lawsuit styled A. Bors Properties, LLC d/b/a Winfield

Property Management v. Certain Underwriters at Lloyd’s, London, et al., Case No.

4:17-cv-00671-GKF-FHM, in the U.S. District Court for the Northern District of

Oklahoma. The compressed briefing schedule in this accelerated appeal, the upcoming

holidays, and Mr. Crosnoe’s work and travel schedule do not leave enough time to

complete Appellants’ Brief by the current deadline. Accordingly, Appellants seek a

fourteen-day extension of time in order to complete their brief.

      Appellees are not opposed to this motion.

      For these reasons, Appellants respectfully request that the Court grant this

motion and extend the deadline to file their brief until January 18, 2018. Appellants

also request all other relief to which they are justly entitled.




                                             2
Respectfully submitted,

THOMPSON, COE, COUSINS & IRONS, L.L.P.


By: /s/ Wade C. Crosnoe
  Wade C. Crosnoe
  State Bar. No. 00783903
  Thompson, Coe, Cousins and Irons, L.L.P.
  701 Brazos, Suite 1500
  Austin, Texas 78701
  Telephone: (888) 708-8200
  Telecopy: (512) 708-8777
  E-mail: wcrosnoe@thompsoncoe.com


   J. Richard Harmon
   State Bar No. 09020700
   Heather H. Sauter
   State Bar No. 24042118
   Cassie J. Dallas
   State Bar No. 24074105
   Plaza of the Americas
   700 N. Pearl Street, Twenty-Fifth Floor
   Dallas, Texas 75201-2832
   Telephone: (214) 871-8200
   Telecopy: (214) 871-8209
   E-mail: rharmon@thompsoncoe.com
   E-mail: hsauter@thompsoncoe.com

COUNSEL FOR APPELLANTS
ALPINE INDUSTRIES, INC. and LANE
THOMAS SHINOGLE




    3
                           CERTIFICATE OF CONFERENCE
     I certify that I conferred with Appellees’ counsel, David Keltner, regarding this
motion, and that his clients are not opposed to this motion.


                                                  /s/ Wade C. Crosnoe
                                                  Wade C. Crosnoe

                             CERTIFICATE OF SERVICE
      I certify that on December 20, 2017, this document was served on the following
counsel via the Court’s electronic filing system or by email:

      Mike M. Basset
      Charles Lindley Woods
      Sadie A. Horner
      The Basset Firm
      Two Turtle Creek Village
      3838 Oak Lawn, Suite 1600
      Dallas, Texas 75219
      Counsel for Appellees

      Tim Dollar
      Rachel D. Stahle
      Dollar, Burns & Becker, L.C.
      1100 Main Street, Suite 2600
      Kansas City, Missouri 64105
      Counsel for Appellees

      David E. Keltner
      State Bar No. 11239500
      John T. Wilson IV
      State Bar No. 24033344
      Kelly Hart & Hallman LLP
      201 Main Street, Suite 2500
      Fort Worth, Texas 76102
      Counsel for Appellees

                                      /s/ Wade C. Crosnoe
                                      Wade C. Crosnoe
                                          4